Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2019

                                     No. 04-19-00116-CV

                                      Rodulfo MENDEZ,
                                          Appellant

                                              v.

                     CITY OF SAN ANTONIO CODE COMPLIANCE,
                                     Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014TA102976
                         Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        The clerk’s notification of late record is hereby GRANTED. Time is extended to April 4,
2019.


        It is so ORDERED on March 12, 2019.
                                                PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court